Citation Nr: 1119443	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability, including due to undiagnosed illness.

2.  Entitlement to service connection for a right hand disability, including due to undiagnosed illness.

3.  Entitlement to service connection for a low back disability, including due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1999 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, the Veteran moved to Waco, Texas, and his claims file was transferred to the RO in Waco.

There initially were five claims on appeal of entitlement to service connection for a right hand disability, left hand disability, right knee disability, left knee disability and low back disability.  In May 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The Board also referred a claim of clear and unmistakable error (CUE) in the October 7, 2004, rating decision that denied service connection for hearing loss to the RO.  That claim has since been granted in a July 2010 rating decision and is no longer on appeal because the Veteran has not appealed either the initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

In a November 2010 rating decision, the RO also granted the Veteran's claims of service connection for right and left knee disabilities and assigned initial disability ratings of 10 percent, effective August 3, 2004.  However, these claims are also no longer on appeal because the Veteran has not appealed either the initial ratings or effective dates.  Id.  

The case is now, once more, before the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War in Afghanistan from August 2002 to February 2003 and in Iraq from September 2003 to March 2004.

2.  The Veteran's service treatment records note complaints of bilateral hand and low back pain beginning in service.  He has continued to complain of pain in his hands and low back since his separation from service, as confirmed by the July 2004, October 2009, and October 2010 VA compensation examinations.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, it is just as likely as not that the Veteran's bilateral hand and low back pain is at least partially a manifestation of undiagnosed illness or qualifying chronic disability to warrant presuming they were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).


II.  Entitlement to Service Connection for Right and Left Hand Disabilities and a Low Back Disability, Including as Due to Undiagnosed Illnesses

The Veteran contends that he suffers from bilateral hand and low back pain as a result of his military service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish "direct" service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A medically unexplained chronic multi symptom illness also means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Veteran's DD-Form 214 reflects that he served in the Persian Gulf theater for the purposes of 38 U.S.C.A. § 1117 from August 2002 to February 2003 and again from September 2003 to March 2004.

As to direct service connection, service connection for these disorders cannot be granted.  The Board observes that service connection for symptoms such as pain without an identified underlying disability is precluded.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) aff'd in part, vacated, and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Regardless, after review of the record, the probative and persuasive evidence of record reflects that the Veteran's claimed disabilities of bilateral hand and low back pain are the result of his service in Southwest Asia during the Persian Gulf conflict.  

Specifically, the evidence reflects that the complaints of bilateral hand and low back pain are not attributable to any diagnosable disorders.  The Board notes that the Veteran's service treatment records show complaints of bilateral hand pain beginning in May 2003 and June 2003, following his first period of deployment in Afghanistan, and continuing since that time.  Further, the Veteran's low back pain began in January 2002 and May 2002, prior to either deployment, but the Veteran specifically contends that the back pain increased in severity and has continued since his military service ended in August 2004.  Moreover, there is no indication the Veteran sustained an injury which may have caused these disorders.  

The Veteran underwent a VA examination in July 2004, prior to his separation from service.  During this examination, the Veteran did not identify any specific traumatic event to account for the complaints of pain in his hands and low back.  Upon physical examination of his hands, the examiner determined they were both normal, without heat, redness, or tenderness.  Range of motion was also noted as being within normal limits, and the Veteran had a firm grip.  Concerning the low back, the examiner noted the curvature of the lumbosacral spine was maintained, and the back muscles were not in spasm.  Further, range of motion was within normal limits, and there was no evidence of muscle atrophy or radiating pain on movement.  Consequently, the examiner determined there was "no pathology identified on physical examination to render a diagnosis" for either the Veteran's complaints of pain in his hands or low back.  Moreover, x-ray findings for the right and left hands and the low back failed to show any abnormalities.  

In October 2009, the Veteran underwent a second VA compensation examination.  Upon physical examination of his hands, the examiner noted no symptoms of arthritis.  The Veteran could make full grips with both hands, and no fractures or dislocations were found per x-ray findings.  The examiner diagnosed idiopathic bilateral hand pain.  A medical nexus opinion was not provided.  

The October 2009 VA compensation examination of the Veteran's low back also failed to show spasms, ankylosis, incapacitating episodes, pain on motion, or abnormal spinal curvature.  Specifically, the Veteran's range of motion was within normal limits, and there was no indication of pain following repetitive motion.  Further, x-ray findings showed a normal lumbosacral spine.  The VA examiner diagnosed the Veteran with mechanical low back pain but also failed to render a medical opinion as to the etiology of this pain.  

The only VA treatment record in the claims file is dated from November 2009, at which time the Veteran continued to complain of bilateral hand pain.  However, there was no resultant diagnosis to account for this complaint, much less a medical opinion concerning the etiology of his disorder.  

In October 2010, the Veteran again underwent VA compensation examinations specifically to obtain medical nexus opinions concerning his complaints of pain in his hands and low back.  The VA examiner specifically opined that the Veteran's bilateral hand and low back conditions were less likely as not caused by or a result of service.  The examiner based the medical nexus opinions on the fact that both the July 2004 and October 2009 VA examiners failed to find a specific pathology sufficient to render a diagnosis.  However, there is no indication the VA examiner considered the application of 38 C.F.R. § 3.317 when addressing the Veteran's claims.  

As such, the Veteran's bilateral hand and low back pain have not been attributed to known causes, and therefore, service connection for these disorders due to undiagnosed illness must be granted on this basis.  38 C.F.R. § 3.317.  


ORDER

The claim of service connection for a right hand disability is granted.

The claim of service connection for a left hand disability is granted.

The claim of service connection for a low back disability is granted.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


